Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The RCE filed 05/28/2021 requesting entry of Applicant's submission filed on the same date which has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on RCE filed 05/28/2021 requesting entry of Applicant's submission filed on the same date and Amendment filed on the same date wherein claims 1, 4, 7, 10, and 13 are amended, leaving claims 1-13, 15-18 pending of which claims 1, 4, 7, 10, 13 are recited in independent form.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 4, 7, 10, 13 have been considered but centered on limitations added to the claim in the Amendment of 05/28/2021, in order to best address the limitation and provide the best possible rejection (and not acquiescing to any Applicant arguments) the Examiner provides new ground of rejection which addresses the limitation added to the claims, rendering the Applicant’s Arguments moot. In the Arguments of 05/28/2021 the Applicant asserts that d1, d2, d3 (as set forth below) “fails to suggest or disclose is ‘receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter’" in order to best address the limitation and provide the best possible rejection (and not acquiescing to any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160323070 to Chen et al (hereinafter d1) in view of .
Regarding claim 1, as to the limitation “A method for operating a user equipment in a cellular communication network, the method comprising” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “processing uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 also discloses a UE-specific UL TA including reception times for UEs at the base station 105 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation, and without changing the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2 therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
As to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter”d1, d2 and d3 disclose relevant disclosure which applies to the limitation including utilizing maximum timing advance values (see d2 para. 0012-0013, 0028-0029, 0121-0122, 
Regarding claim 2, as to the limitation “The method according to claim 1, wherein two different ranges of timing advance values each associated different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3  discloses two different ranges of timing advance values on which processing duration value is determined (see d2 para. 0006, 0012, 0028, 0052-0054, 0080-0081) wherein the delay value is UE dependent (see d1 para. 0047-0049).
Regarding claim 3, as to the limitation “the method according to claim 1, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 15, as to the limitation “The method according to claim 2, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 4, as to the limitation “A user equipment for a cellular communication network, the user equipment being configured to” d1 teaches techniques embodied as a 
as to the limitation “process UL signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 also discloses a UE-specific UL TA including reception times for UEs at the base station 105 which are substantially aligned, including disclosure with respect to hybrid automatic repeat request (HARQ) response wherein the processing time available for a UE may be reduced from  and for larger distances, the processing time may be even further reduced (see d1 para. 0038); d1 also discloses enabling UL transmissions from different UEs  to arrive substantially simultaneously at a base station based on the offset timing and the propagation delay (see d1 para. 0047) including HARQ period adjustment (see d1 para. 0048); including calculating a timing advance based on the RACH preamble and determining HARQ timing (see d1 para. 0050); and identifying 

As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE 115 and base station 105. Wherein 300-b, a transmission 315-b may be transmitted during DL subframe m and based on the offset timing and the propagation delay, the transmission is received largely during symbol m+1 and m+2 of the UE 115. The receiving UE 115 may then process the transmission during processing period 330-b and respond with a HARQ response 320-b (either ACK or NACK) (i.e. processing timing). HARQ response 320-b may be transmitted such that there is a HARQ delay (i.e. processing duration) 335-b of 5 symbols. Wherein it is explicitly noted that HARQ delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the limitation “a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value.” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed 
As to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter”d1, d2 and d3 disclose relevant disclosure which applies to the limitation including utilizing maximum timing advance values (see d2 para. 0012-0013, 0028-0029, 0121-0122, 0150; d3 para. 0087), however none of d1, d2, or d3 fairly discloses how such a maximum timing advance value is obtained, corresponding to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter.” Attention is directed to d4 which discloses reception of a maximum timing advance value broadcasted in a cell containing the UE (see d4 para. 0040). D4 demonstrates the well-known and common place practice of distributing maximum timing advance value via broadcast in a cell. Furthermore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 
Regarding claim 5, as to the limitation “The user equipment according to claim 4, wherein two different ranges of timing advance values each associated with different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3 discloses two different ranges of timing advance values on which processing duration value is determined (see d2 para. 0006, 0012, 0028, 0052-0054, 0080-0081) ) wherein the delay value is UE dependent (see d1 para. 0047-0049)..

Regarding claim 16, as to the limitation “The user equipment according to claim 5, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 7, as to the limitation “Method A method for operating a radio node in a cellular communication network, the method comprising:” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “receiving uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value, and the determined processing duration value determined by the user equipment is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily 
As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation, and without changing the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2 therefore the teaching of d3 may be applied to any other 
As to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter”d1, d2 and d3 disclose relevant disclosure which applies to the limitation including utilizing maximum timing advance values (see d2 para. 0012-0013, 0028-0029, 0121-0122, 0150; d3 para. 0087), however none of d1, d2, or d3 fairly discloses how such a maximum timing advance value is obtained, corresponding to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter.” Attention is directed to d4 which discloses reception of a maximum timing advance value broadcasted in a cell containing the UE (see d4 para. 0040). D4 demonstrates the well-known and common place practice of distributing maximum timing advance value via broadcast in a cell. Furthermore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 in view of d3 regarding power control to incorporate the details of receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter as disclosed by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 in view of d3 with d4 to achieve any of plurality of advantages disclosed throughout d4 including at least to improve procedure for RACH transmission and acknowledgement (see d4 para. 0084) as is suggested by d4.  D4 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the 
Regarding claim 8, as to the limitation “The method according to claim 7, wherein two different ranges of timing advance values each associate with different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3 discloses two different ranges of timing advance values on which processing duration value is determined (see d2 para. 0006, 0012, 0028, 0052-0054, 0080-0081) ) wherein the delay value is UE dependent (see d1 para. 0047-0049).
Regarding claim 9, as to the limitation “The method according to claim 7, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 17, as to the limitation “The method according to claim 8, wherein the processing duration value is determined as a function of the timing advance value” d1 in view 
Regarding claim 10, as to the limitation “A radio node for a cellular communication network, the radio node being configured to” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “receive uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 also discloses a UE-specific UL TA including reception times for UEs at the base station 105 which are substantially aligned, including disclosure with respect to hybrid automatic repeat 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation, and without changing the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2 therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
As to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter”d1, d2 and d3 disclose relevant disclosure which applies to the limitation including utilizing maximum timing advance values (see d2 para. 0012-0013, 0028-0029, 0121-0122, 
Regarding claim 11, as to the limitation “The radio node according to claim 10, wherein two different ranges of timing advance values each associate with different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3 discloses two different ranges of timing advance values on which processing duration value is determined (see d2 para. 0006, 0012, 0028, 0052-0054, 0080-0081) ) wherein the delay value is UE dependent (see d1 para. 0047-0049).
Regarding claim 12, as to the limitation “The radio node according to claim 10, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 18, as to the limitation “The radio node according to claim 11, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).

as to the limitation “processing uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 also discloses a UE-specific UL TA including reception times for UEs at the base station 105 which are substantially aligned, including disclosure with respect to hybrid automatic repeat request (HARQ) response wherein the processing time available for a UE may be reduced from  and for larger distances, the processing time may be even further reduced (see d1 para. 0038); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE 115 and base station 105. Wherein 300-b, a transmission 315-b may be transmitted during DL subframe m and based on the offset timing and the propagation delay, the transmission is received largely during symbol m+1 and m+2 of the UE 115. The receiving UE 115 may then process the transmission during processing period 330-b and respond with a HARQ response  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the limitation “a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value.” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 
As to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter”d1, d2 and d3 disclose relevant disclosure which applies to the limitation including utilizing maximum timing advance values (see d2 para. 0012-0013, 0028-0029, 0121-0122, 0150; d3 para. 0087), however none of d1, d2, or d3 fairly discloses how such a maximum timing advance value is obtained, corresponding to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter.” Attention is directed to d4 which discloses reception .













 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170013584 A1 to Banin et al. discloses time-of-flight (ToF) positioning in an IEEE 802.11 network comprises an initiating station that transmits a request frame over a channel to a responding station for a ToF position measurement. The responding station may respond with an offloading of the channel information, request frame receipt time, and response frame transmit time back to the initiating station to enable the initiating station to calculate the ToF position with respect to the responding station.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643